USCA11 Case: 21-14499     Date Filed: 11/18/2022    Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14499
                   Non-Argument Calendar
                   ____________________

MEL DAHL,
                                              Plaintiff-Appellant,
versus
FLORIDA DEPARTMENT OF HIGHWAY SAFETY & MOTOR
VEHICLES,
CITY OF APOPKA, FLORIDA,


                                          Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
USCA11 Case: 21-14499            Date Filed: 11/18/2022         Page: 2 of 11




2                          Opinion of the Court                      21-14499

             D.C. Docket No. 6:20-cv-01594-WWB-LRH
                    ____________________

Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:

       Mel Dahl, proceeding pro se, 1 appeals the district court’s dis-
missal of his pro se complaint against the Florida Department of
Highway Safety and Motor Vehicles (“Department”) and the City
of Apopka, Florida (“City”). The district court determined that it
lacked subject-matter jurisdiction based on the Rooker-Feldman
doctrine. 2 Reversible error has been shown; we affirm in part and
vacate in part the final judgment and remand for further proceed-
ings.
                                           I.
        This appeal arises from a traffic citation Dahl received for
failing to stop at a red light (“Citation”). The City issued the Cita-
tion after a “red light camera” recorded Dahl making a right-hand
turn at a red light without coming to a full stop.




1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). We also construe liberally pro se pleadings. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
2 Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feld-
man, 460 U.S. 462 (1983).
USCA11 Case: 21-14499        Date Filed: 11/18/2022      Page: 3 of 11




21-14499                Opinion of the Court                         3

       Dahl requested a hearing in the state traffic court. At the
hearing, Dahl argued that the Citation should not have issued be-
cause his turn was “careful and prudent” within the meaning of the
pertinent statute. The hearing officer ruled against Dahl in part
because the intersection also had a posted sign that read, “Stop here
on red.” The hearing officer found Dahl guilty and imposed a fine
of $295.
       Dahl appealed the hearing officer’s ruling to the Circuit
Court of Orange County, Appellate Division. In that appeal, Dahl
says he raised “the same due process and equal protection argu-
ments” he now raises in this federal civil action. In November
2019, the state appellate court -- without a written opinion -- af-
firmed the hearing officer’s decision. The Fifth District Court of
Appeal later denied both Dahl’s petition for writ of certiorari and
Dahl’s motion to certify a question to the Florida Supreme Court.
        On 31 August 2020, Dahl filed pro se this civil action in fed-
eral district court. In his complaint, Dahl focused on a provision of
Florida’s red-light-camera statute (Fla. Stat. § 316.0083) which pro-
vides that “a traffic citation may not be issued for failure to stop at
a red light if the driver is making a right turn in a careful and pru-
dent manner at an intersection where right-hand turns are permis-
sible.” Dahl alleged that -- despite this plain statutory language --
“a regime has arisen in Florida in which whether a full stop is man-
dated is at the whim of each individual hearing officer.” Dahl also
alleged that posted signs (possibly requiring a stop on red) varied
in wording from one intersection to another, were ambiguous and
USCA11 Case: 21-14499        Date Filed: 11/18/2022     Page: 4 of 11




4                      Opinion of the Court                 21-14499

were subject to interpretation by individual hearing officers. As a
result, Dahl argued that Florida drivers lacked adequate notice
about what conduct was punishable under the red-light-camera
statute.
       Dahl asserted five claims against the City and against the De-
partment. In Count 1, Dahl asserted a claim for violation of due
process based on the inconsistent interpretation and application of
Florida’s red-light-camera statute by hearing officers statewide and
on the lack of notice to Florida drivers about the statute’s meaning.
In Count 2, Dahl alleged that the hearing officer violated Dahl’s
due process rights by adding a condition not found in the statute.
In Count 3, Dahl alleged an equal protection claim based on the
inconsistent enforcement of the red-light-camera statute by hear-
ing officers: an “enforcement regime” that Dahl said results in
some drivers being treated more favorably than others. In Count
4, Dahl asserted a claim for “lenity,” arguing that if the red-light-
camera statute was deemed ambiguous, he was entitled to the
most favorable interpretation. In Count 5, Dahl sought a declara-
tion that “Florida’s red light camera regime” is unconstitutional.
As relief, Dahl sought (1) a declaration that Florida’s red-light-cam-
era regime was unconstitutional; (2) an injunction enjoining the
City and the Department from acting further against Dahl based
on the Citation; (3) a writ of mandamus requiring the City to vacate
and to dismiss the Citation and to vacate all unfavorable court rul-
ings resulting from the Citation; and (4) monetary damages.
USCA11 Case: 21-14499         Date Filed: 11/18/2022     Page: 5 of 11




21-14499                Opinion of the Court                          5

       The magistrate judge issued a report and recommendation
(“R&R”) recommending that the district court dismiss Dahl’s com-
plaint for lack of subject-matter jurisdiction pursuant to the
Rooker-Feldman doctrine. The magistrate judge made these con-
clusions: (1) Dahl’s “allegations relate[d] to claims he lost in state
court;” (2) the hearing officer’s decision became a final state-court
judgment before Dahl filed this civil action; (3) Dahl had an oppor-
tunity to (and did) raise his federal constitutional claims in state
court; and (4) the issues raised by Dahl in this civil action are “inex-
tricably intertwined” with the underlying state-court judgment.
       Dahl filed objections to the R&R, which the district court
overruled. The district court then adopted the R&R and dismissed
without prejudice Dahl’s complaint for lack of subject-matter juris-
diction. This appeal followed.
                                      II.
   A. Rooker-Feldman
       We review de novo a district court’s application of the
Rooker-Feldman doctrine. See Lozman v. City of Riviera Beach,
713 F.3d 1066, 1069 (11th Cir. 2013).
       The Rooker-Feldman doctrine “is intended to prevent the
federal courts from hearing what are essentially appeals from state
court decisions, which may only be heard by the United States Su-
preme Court.” Target Media Partners v. Specialty Mktg. Corp.,
881 F.3d 1279, 1284 (11th Cir. 2018). The doctrine applies to “cases
brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the district court
USCA11 Case: 21-14499        Date Filed: 11/18/2022     Page: 6 of 11




6                      Opinion of the Court                 21-14499

proceedings commenced and inviting district court review and re-
jection of those judgments.” Exxon Mobil Corp. v. Saudi Basic In-
dus. Corp., 544 U.S. 280, 284 (2005).
        Both this Court and the Supreme Court have stressed that
Rooker-Feldman is a narrow doctrine to be applied only in limited
circumstances. See id. at 284, 291; Behr v. Campbell, 8 F.4th 1206,
1208-09, 1211, 1213 (11th Cir. 2021); Target Media Partners, 881
F.3d at 1281, 1285; Nicholson v. Shafe, 558 F.3d 1266, 1278-79 (11th
Cir. 2009). Dismissal under Rooker-Feldman is proper only if the
state-court loser attacks directly the underlying state-court judg-
ment and complains of injuries “caused by the judgment itself.”
See Behr, 8 F.4th at 1212. A “claim that at its heart challenges the
state court decision itself -- and not the statute or law which under-
lies that decision -- falls within the doctrine.” Id. at 1211. Rooker-
Feldman does not, however, bar a claim “simply because a party
attempts to litigate in federal court a matter previously litigated in
state court.” Id.
        In applying Rooker-Feldman, the inquiry is not whether the
complaint as a whole seems to challenge a prior state-court judg-
ment. See id. at 1213. And we have admonished courts for using
the doctrine as “a broad means of dismissing all claims related in
one way or another to state court litigation.” See id. at 1211-12.
Instead, we take a claim-by-claim approach, determining “whether
resolution of each individual claim requires review and rejection of
a state court judgment.” Id. at 1213.
USCA11 Case: 21-14499       Date Filed: 11/18/2022     Page: 7 of 11




21-14499               Opinion of the Court                        7

        Here, the district court erred in concluding that it lacked
subject-matter jurisdiction over Dahl’s complaint based on Rooker-
Feldman. In making that determination -- a determination made
without the benefit of our intervening decision in Behr -- the dis-
trict court applied a four-factor test that has been abandoned. See
Behr, 8 F.4th at 1210 (noting that we have “abandoned the four-
factor test that had previously guided this Circuit’s application of
Rooker-Feldman”); Nicholson, 558 F.3d at 1273-74 (declining to ap-
ply this Court’s previous test for applying Rooker-Feldman in the
light of the Supreme Court’s decision in Exxon Mobil). The district
court also failed to apply Rooker-Feldman on a claim-by-claim ba-
sis, concluding instead that Dahl’s complaint as a whole “related”
to and was “inextricably intertwined” with claims raised in Dahl’s
state-court proceedings.
       Following the approach described in Behr, we now address
individually each of Dahl’s claims. In Count 1, Dahl alleges that
the inconsistent interpretation and application of the red-light-cam-
era statute by hearing officers provides inadequate notice to Florida
drivers about the statute’s meaning and constitutes a violation of
due process. In Count 3, Dahl contends that this inconsistent “en-
forcement regime” results in some drivers being treated more fa-
vorably than others, in violation of equal protection. In Count 5,
Dahl seeks a declaration that Florida’s red-light-camera “regime” is
unconstitutional.
        Each of these claims constitutes a general attack on the con-
stitutionality of the state-wide process for interpreting and
USCA11 Case: 21-14499        Date Filed: 11/18/2022      Page: 8 of 11




8                       Opinion of the Court                 21-14499

enforcing Florida’s red-light-camera statute: no direct attack on the
underlying state-court judgment against Dahl. And the com-
plained-of injuries -- lack of adequate notice and unequal treatment
-- are injuries purportedly caused by the state-wide process, not by
the judgment itself. To the extent Dahl seeks money damages and
declaratory relief, his constitutional claims are not barred by
Rooker-Feldman. See Feldman, 460 U.S. at 482-83, 486-87 (con-
cluding that the federal district court lacked subject-matter jurisdic-
tion to review state-court judgments denying plaintiffs’ individual
applications for bar admission but retained subject-matter jurisdic-
tion over constitutional challenges to the validity of the state
court’s bar-admission rules); Target Media Partners, 881 F.3d at
1288-89 (“Rooker-Feldman bars federal district court jurisdiction
over appeals from particular state court adjudications but not over
challenges to general rules and procedures.”). That Dahl asserted
these due process and equal protection claims in his appeal to the
state appellate court does not strip the district court of subject-mat-
ter jurisdiction under Rooker-Feldman. See Behr, 8 F.4th at 1212.
       In Count 2, Dahl alleges that the hearing officer violated his
due process rights by taking into consideration an extra condition -
- the presence of the “Stop here on red” sign -- in applying the red-
light-camera statute in Dahl’s case. To the extent Dahl seeks
money damages for the alleged constitutional violation, that claim
also falls outside the narrow scope of Rooker-Feldman. See Behr,
8 F.4th at 1213 (concluding that claims seeking money damages for
USCA11 Case: 21-14499        Date Filed: 11/18/2022      Page: 9 of 11




21-14499                Opinion of the Court                         9

constitutional violations that happened during the underlying
state-court proceedings were not barred by Rooker-Feldman).
       In his prayer for relief, Dahl also requests an injunction en-
joining the defendants from acting further to enforce the Citation;
and he requests a writ of mandamus ordering the City to vacate
and dismiss the Citation and to vacate all unfavorable court rulings
stemming from the Citation. Claims for these forms of relief invite
the district court to review and reject the underlying state-court
judgment itself and, thus, are barred under Rooker-Feldman.
        In Count 4, Dahl contends that he is entitled to have the dis-
trict court construe the red-light-camera statute in his favor under
the rule of lenity. This claim is also barred by Rooker-Feldman as
it attacks directly the state court’s application of the red-light-cam-
era statute in Dahl’s case and invites the district court to review and
reject the state court’s judgment.
       In sum, we affirm in part and vacate in part the district
court’s order dismissing Dahl’s complaint for lack of subject-matter
jurisdiction. We affirm the dismissal of Count 4 and the dismissal
of Counts 1, 2, and 3 to the extent Dahl’s requests injunctive relief
and a writ of mandamus. We vacate the district court’s dismissal
of Counts 1, 2, 3, and 5 to the extent Dahl seeks declaratory relief
and money damages; and we remand to the district court for fur-
ther consideration of these claims. We express no opinion about
the merits of these claims. Nor do we rule out that these claims
might be barred by other preclusion doctrines: doctrines that are
“separate and distinct from Rooker-Feldman’s jurisdictional
USCA11 Case: 21-14499        Date Filed: 11/18/2022     Page: 10 of 11




10                      Opinion of the Court                 21-14499

prohibition.” See Behr, 8 F.4th at 1210, 1214. We leave it to the
district court to consider the applicability of those doctrines in the
first instance.
     B. CM/ECF Access
      Dahl also contends that the magistrate judge erred in deny-
ing him access to the district court’s electronic filing system
(“CM/ECF”) despite Dahl’s familiarity with CM/ECF through his
employment as a paralegal.
       Under the Middle District of Florida’s administrative proce-
dures, pro se litigants may access CM/ECF only with the approval
of the presiding judge. See M.D. Fla., Administrative Procedures
for Electronic Filing § B(4) (Dec. 16, 2021). We review for abuse of
discretion a district court’s application of its local rules, affording
great deference to the district court’s interpretation of those rules.
See Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1302 (11th Cir. 2009).
       In his motion for leave to use the court’s electronic filing
system, Dahl argued that allowing him access to CM/ECF would
conserve court resources and would “put the parties on an equal
footing procedurally since [his] filings would be immediately avail-
able to the Court and opposing counsel, rather than suffering a de-
lay from being scanned into the system by the Court.” The magis-
trate judge denied Dahl’s motion, concluding that mere “ease of
access” was an insufficient reason to justify granting access to
CM/ECF. On this record, we cannot conclude that the magistrate
USCA11 Case: 21-14499     Date Filed: 11/18/2022   Page: 11 of 11




21-14499             Opinion of the Court                     11

judge committed a clear error of judgment in denying Dahl access
to CM/ECF.
    AFFIRMED IN PART, VACATED IN PART, AND
REMANDED.